The Court of Claims properly granted the motion to dismiss the claim, which attempted to set forth a cause of action for defamation based on defendant’s publication of a judicial decision in a related matter on its website. Civil Rights Law § 74 prohibits a civil action that alleges injury from “the publication of a fair and true report of any judicial proceeding.” The privilege under that statute is absolute and applies even in the face of allegations of malice or bad faith (see Pelayo v Celle, 270 AD2d 469 [2000]), and is not altered by subsequent appeals or *598dismissals of any action (see Glendora v Gannett Suburban Newspapers, 201 AD2d 620 [1994], lv denied 83 NY2d 757 [1994]).
The Court of Claims properly denied the motion for leave to amend the claim as the proposed amendments were not viable and could not overcome the privilege under Civil Rights Law §74 (see Sharon Ava & Co. v Olympic Tower Assoc., 259 AD2d 315 [1999]). The court also correctly declined to reach claimant’s motion to strike the affirmative defenses, since it was unnecessary to do so.
We have considered claimant’s remaining arguments and find them unavailing. Concur — Tom, J.R, Saxe, Sweeny, Richter and Manzanet-Daniels, JJ.